United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Ana, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0470
Issued: June 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 28, 2016 appellant filed a timely appeal from an August 15, 2016 nonmerit
decision of the Office of Workers’ Compensation Program (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated January 28, 2016, to the filing of this appeal,
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the
case.1
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 4, 2015 appellant, then a 51-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel
1

The Board notes that appellant submitted additional evidence after OWCP rendered its August 15, 2016 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1).

syndrome and bilateral de Quervain’s tenosynovitis due to employment factors. While she first
became aware of her bilateral wrist/hand condition on July 1, 2014, it was not until July 6, 2015
that appellant first realized her condition was caused or aggravated by her federal employment.
In a separate statement dated October 23, 2015, appellant indicated that she had been
working as a mail processing clerk for the past 21 years. She noted that her duties required her
to perform repetitive gripping and grasping of mail and packages, approximately eight hours per
day, five days a week. Appellant indicated that the process involved continuously grasping and
holding bundles of mail, placing the bundles onto trays, then placing the trays of mail into an allpurpose container (APC). She explained that the mail trays when full each weighed between 50
and 70 pounds. Appellant also indicated that her job required her to finger through stacks of
mail, which involved repetitive flexion and extension of both wrists. The various described
duties caused sore, achy pain in her wrists, with numbing and a tingling sensation bilaterally.
Appellant submitted a July 6, 2015 duty status report (Form CA-17) from Dr. Mesfin
Seyoum, a family practitioner,” who diagnosed bilateral wrist sprain/strain. Dr. Seyoum advised
that appellant could return to work on a part-time basis (six hours/day) as of July 6, 2015.
In a letter dated November 19, 2015, OWCP requested that appellant submit additional
factual and medical evidence in support of her claim. It requested that she complete and submit
an attached questionnaire. On November 19, 2015 OWCP also requested that the employing
establishment submit additional information.
Subsequent to the requests for additional information, OWCP received an August 3, 2015
bilateral upper extremity electromyogram and nerve conduction study (EMG/NCV) which
revealed moderate-to-severe bilateral median neuropathy and bilateral chronic cervical
polyradiculopathy affecting the C5-C8 nerve roots. Additionally, it received September 9, 2015
bilateral wrist x-rays. On the right there was evidence of tenosynovitis involving the flexor and
extensor tendons, and on the left side, there was evidence suggestive of carpal tunnel syndrome,
tenosynovitis of the extensor tendon, ganglion cysts, and triangular fibrocartilage complex
(TFCC) sprain.
OWCP also received a September 10, 2015 report from Dr. Hosea Brown, III, a Boardcertified internist, who discussed appellant’s factual and medical history and reported findings on
physical examination. Dr. Brown noted that appellant had reported that, while working for the
past 21 years as a mail processing clerk, she had to perform repetitive gripping and grasping of
mail and packages on a daily basis. Appellant advised that she was required to continuously
grasp/hold bundles of mail and finger through stacks of mail, place the mail onto trays, and place
the trays of mail weighing up to 70 pounds into an APC. Dr. Brown noted that appellant
reported that she engaged in these repetitive duties for 6 hours per day, 5 days per week, for the
past 21 years. He indicated that examination of appellant’s wrist revealed limited range of
motion and positive Tinel’s signs, and he diagnosed bilateral carpal tunnel syndrome and
bilateral de Quervain’s tenosynovitis. Dr. Brown opined that these conditions were caused by
the repetitive duties, including gripping and grasping mail and packages, that appellant
performed throughout the 21 years she worked as a mail processing clerk. In a Form CA-17
dated December 17, 2015, Dr. Brown diagnosed carpal tunnel syndrome and indicated that
appellant could return to work.

2

Appellant completed and submitted the questionnaire to OWCP. In response to a
question regarding the specific nature of her employment history and work duties as a mail
processing clerk, appellant noted, “See primary treating causal narrative dated [September 10,
2015].”
The record contains a document (Form CA-110) memorializing a January 28, 2016
telephone call between an employing establishment official and an OWCP claims examiner. The
employing establishment official advised that appellant worked for most of calendar year 2013,
that she was off work all of 2014, and that she worked six hours per day in 2015.
In a decision dated January 28, 2016, OWCP denied appellant’s claim for a work-related
bilateral upper extremity condition. It noted that appellant reported that she had performed
repetitive work duties for 8 hours per day, 5 days per week, for the past 21 years, but that the
record showed that she had not performed repetitive work duties to the extent she claimed given
the fact that there were extended periods when she did not work at all and other extended periods
when she only worked partial days.2 OWCP noted that appellant’s claim was denied because the
evidence did not support that the “injury or event(s) occurred” as she described. It further
indicated that she had failed to submit medical evidence establishing a diagnosed condition
causally related to an accepted work injury or event.
Following the January 2016 denial of the claim, OWCP received a March 17, 2016 Form
CA-17 in which Dr. Brown diagnosed carpal tunnel syndrome and indicated that appellant could
return to work that day.
On June 13, 2016 appellant requested reconsideration of OWCP’s January 28, 2016
decision. In support of her request, she submitted a May 19, 2016 report in which Dr. Brown
disagreed with OWCP’s denial of her claim for a work-related occupational disease. Dr. Brown
discussed appellant’s bilateral carpal tunnel syndrome and bilateral de Quervain’s tenosynovitis
conditions and noted, “[T]he patient has performed repetitive gripping and grasping with her
hands for approximately 15 years of her entire 22-year employment history, which unfortunately
has caused cumulative trauma resulting in these injuries.” He indicated that the fact that there
were periods when appellant did not work was irrelevant to the fact that she sustained cumulative
trauma to her wrists during the extended periods she engaged in repetitive gripping and grasping
at work. Dr. Brown requested that OWCP accept appellant’s claim for bilateral carpal tunnel
syndrome and bilateral de Quervain’s tenosynovitis.
By decision dated August 5, 2016, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that the evidence appellant
submitted in support of her reconsideration request was irrelevant or immaterial to the main issue
of the case. OWCP indicated that appellant had not submitted a statement regarding her work
duties to address the inconsistencies referenced in the January 28, 2016 decision.

2

OWCP indicated that the record reflected that appellant was off work for eight months in 2010 and worked two
hours per day the rest of the year, was off work for months in 2011 and worked four to six hours per day the rest of
the year, was off work for approximately nine months in 2012 and worked four hours per day the rest of the year,
worked four hours per day in the first part of 2013 and was off work the rest of the year, was off work for all of
2014, and worked modified duty six hours per day in 2015. It noted that, in the prior 10 years, appellant had
approximately 53 months of no work and another 13 months when she worked less than 6 hours per day.

3

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is
sought.5 A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.7
ANALYSIS
OWCP issued a January 28, 2016 merit decision denying appellant’s bilateral hand/wrist
occupational disease claim. Appellant timely requested reconsideration on June 13, 2016, and
submitted additional medical evidence. OWCP denied her request on August 15, 2016 without
reviewing the merits of the claim. As noted, the Board does not have jurisdiction over OWCP’s
January 28, 2016 merit decision. The issue presented on appeal is whether appellant met any of
the requirements of 20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for
reconsideration of the merits of the claim.
In support of her reconsideration request, appellant submitted a May 19, 2016 report in
which Dr. Brown, an attending physician, discussed her conditions of bilateral carpal tunnel
syndrome and bilateral de Quervain’s tenosynovitis. Dr. Brown explained that appellant had
performed repetitive gripping and grasping with her hands for approximately 15 years of her
entire 22-year employment history “which unfortunately has caused cumulative trauma resulting
in these injuries.” He indicated the fact that appellant had not worked for certain periods was
irrelevant to the fact that she sustained cumulative trauma to her wrists during the extended
periods she engaged in repetitive gripping and grasping at work. Dr. Brown requested that
OWCP accept appellant’s claim for bilateral carpal tunnel syndrome and bilateral de Quervain’s
tenosynovitis.
3

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on [his/her] own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.607.

5

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be “received” by OWCP
within one year of the OWCP decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt
date of the request for reconsideration as indicated by the “received date” in the Integrated Federal Employees’
Compensation System (iFECS). Id. at Chapter 2.1602.4b.
6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.608(a), (b).

4

The Board finds that appellant submitted medical evidence addressing the deficiencies of
the claim as identified in OWCP’s January 28, 2016 merit decision. Dr. Brown’s May 19, 2016
report addresses OWCP’s concerns about the recitations of appellant’s work duties in the record.
The Board finds that the report constitutes pertinent new and relevant evidence not previously
considered by OWCP.8 Therefore, the submission of this evidence requires reopening of
appellant’s claim for merit review.9
The case shall be remanded to OWCP and, after any further development deemed
necessary, OWCP shall conduct a merit review of appellant’s claim, pursuant to 5 U.S.C.
§ 8128(a), and issue an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a). The case is remanded to OWCP for
further development, including a merit review of appellant’s claim.
ORDER
IT IS HEREBY ORDERED THAT the August 15, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case remanded for further proceedings
consistent with this decision.
Issued: June 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

See supra note 6.

9

See D.M., Docket No. 10-1844 (issued May 10, 2011); Kenneth R. Mroczkowski, 40 ECAB 855 (1989).

5

